      Case 2:21-cv-00460-WHA-KFP Document 8 Filed 08/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

RAYMOND LEE DENNIS,                       )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )   CASE NO. 2:21-CV-460-WHA-KFP
                                          )
WARDEN JACKSON, et al.,                   )
                                          )
       Defendants.                        )

                                         ORDER

       Before the Court is the Recommendation of the Magistrate Judge that the Court

deny Plaintiff’s Motion for Preliminary Injunction. Doc. 6. Plaintiff has filed objections.

Doc. 7. Based upon an independent and de novo review of those portions of the

Recommendation to which objection is made, 28 U.S.C. § 636(b), the Court finds the

Recommendation adequately addresses and properly rejects the grounds for Plaintiff’s

objections without need for further elaboration and that the objections lack merit.

       Accordingly, it is ORDERED that:

       1. Plaintiff’s objections (Doc. 7) are OVERRULED.

       2. The Recommendation of the Magistrate Judge (Doc. 6) is ADOPTED.

       3. Plaintiff’s Motion for Preliminary Injunction (Doc. 1) is DENIED.

       4. This case is referred to the Magistrate Judge for further proceedings.

       Done, this 23rd day of August 2021.

                                   /s/ W. Harold Albritton
                                   W. HAROLD ALBRITTON
                                   SENIOR UNITED STATES DISTRICT JUDGE
